People v Moore (2015 NY Slip Op 07548)





People v Moore


2015 NY Slip Op 07548


Decided on October 15, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 15, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, JJ.


5047/08 15806 15805

[*1] The People of the State of New York, Respondent,
vEarl Moore, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Sara Gurwitch of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered July 16, 2010, as amended November 30, 2010, convicting defendant, upon his plea of guilty, of assault in the first degree and robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 15 years, unanimously affirmed.
The court properly denied defendant's motion to suppress his statements to detectives and to an assistant district attorney. There is no basis for disturbing the court's credibility determinations. The facts stated by the police to defendant during the interrogation were generally close to the actual facts, and, under the totality of circumstances, any limited deception could not have overborne defendant's will or undermined his right to remain silent (see People v Thomas, 22 NY3d 629, 642 [2014]).
The court properly exercised its discretion in denying defendant's motion to withdraw his plea. The conclusory claims made in defendant's pro se motion were "patently insufficient" (People v Mitchell, 21 NY3d 964, 967 [2013]), and when the court, in an effort to avoid a conflict of interest, assigned new counsel, the new attorney conceded that there was no ground upon which to make a plea withdrawal motion.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 15, 2015
CLERK